DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al., US 2015/0049448 A1.
Claim 1. Uehara disclose a power module having a thickness direction and an in-plane direction perpendicular to the thickness direction (such as the one in fig. 11), the power module comprising: 
-a first semiconductor switching element (item 13a, fig. 11); 
-a second semiconductor switching element (item 13b) connected in series with the first semiconductor switching element and at least partially stacked on the first semiconductor switching element in the thickness direction (as seen in the structure of fig. 11); 
-and a first control element (item 12, fig. 11) that controls the first semiconductor switching element and the second semiconductor switching element, 
-wherein the first control element (item 12) is arranged outside the first semiconductor switching element and the second semiconductor switching element in the in-plane direction (as seen in the structure of fig. 11).
In the embodiment of FIG. 11, Uehara appears not to explicitly disclose that the control element performs an overcurrent protection operation with reference to a shunt voltage. 
However, in other embodiments (for example, fig. 14), [0079] of Uehara discloses the one pad 35a is connected in parallel between the controller 12 and the second semiconductor chip 13b. That is, the pad 35a is electrically connected to the second line 32 via a wiring pattern 21c. On the other hand, the other pad 35b is electrically connected to a ground 37 via another wiring pattern 21d.  
To allow current to continue flowing through a circuit, it would have been obvious to one of ordinary skill in the art at the time of invention to use a shunt device that creates a low-resistance path for electric current, to allow it to pass around another point in the circuit. 

 Allowable Subject Matter
4.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a first metal plate on which the first semiconductor switching element is mounted; and a second metal plate on which the first control element is mounted, the second metal plate being separated from the first metal plate, wherein the second metal plate is arranged outside the first semiconductor switching element and the second semiconductor switching element in the in-plane direction. 

 (B)	Since claim 3 is dependent claim of objected claim (claim 2), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	

(C)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the second semiconductor switching element has a gate pad that receives a control signal from the first control element, and the gate pad is arranged at least partially outside the first semiconductor switching element in the in-plane direction.

(D)	Since claims 5-6 are dependent claim of objected claim (claim 4), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 4).	
(E)	Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a third semiconductor switching element; a fourth semiconductor switching element connected in series with the third semiconductor switching element and at least partially stacked on the third semiconductor switching element in the thickness direction; and a second control element that controls the third semiconductor switching element and the fourth semiconductor switching element, wherein the second control element is arranged outside the third semiconductor switching element and the fourth semiconductor switching element in the in-plane direction.

(F)	Since claims 8-9 are dependent claim of objected claim (claim 7), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 7).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899